DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

, Applicant amended to clarify that the vehicle motion estimation is representative of a speed the vehicle is moving relative to the ground. However, the specification as a whole fail to describe the specific limitation above; and therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation if Applicant believes otherwise.
Claims 2-16, 18, 19, 21, and 22 are dependent to rejected claims 1, 17, and 20, respectively. Claims 2-16, 18, 19, 21, and 22 are rejected with the same reasons set forth to claims 1, 17, and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Casselgren et al. (US 2020/0017083; Cited in PTO-892 part of pager No. 20200829) in view of Stanley et al. US (2018/0217231; Cited in PTO-892 part of pager No. 20200829) and Kim et al. (US 2017/0003134).
Regarding claim 1, Casselgren discloses a sensing system for a vehicle, said sensing system comprising:
 at least one radar sensor disposed at a vehicle equipped with said sensing system and having a field of sensing exterior of the equipped vehicle (Fig. 1 sensor 4; paragraphs [0014], [0063]; e.g., the road condition sensor 4 is mounted in the vehicle 1);

wherein a vehicle motion estimation is received at said control (paragraphs [0016], [0042], [0052]; e.g., identifying said plurality of road area sections …. in the direction of travel of said vehicle); and
wherein said control, responsive at least in part to processing at the processor of the received sensed radar data and the received vehicle motion estimation, determines different types of surfaces in the field of sensing of said at least one radar sensor (paragraphs [0006], [0041], [0044]; e.g., determine the road surface condition, i.e. to determine whether the road surface 3 is covered with ice, water, snow or whether it is dry); it is noted that road surface as ice, snow, wet, or dry characterizes as type of surface as claimed.
Casselgren discloses a sensor to detect road surface, but fails to specifically disclose wherein said at least one radar sensor comprises multiple transmitting antennas and multiple receiving antennas, wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects.
However, Stanley discloses radar sensor comprises multiple transmitting antennas and multiple receiving antennas (Fig. 1 SPR 202; paragraph [0030]; e.g., SPR system 202 may include an antenna array fixed to the underside of vehicle 202), wherein said transmitting antennas transmit signals and said receiving antennas receive the signals reflected off objects (paragraphs [0006], [0031]).
Therefore, taking the teachings of Casselgren in combination of Stanley as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have multiple transmitting antennas and multiple receiving antennas, wherein said 
Casselgren in combination with Stanley fails to specifically disclose wherein the vehicle motion estimation is representative of a speed the vehicle is moving relative to the ground.
However, Kim discloses the vehicle motion estimation is representative of a speed the vehicle is moving relative to the ground to detect different type of road (paragraphs [0009]-[0010], [0013];e g.., vehicle is travelling on a first type of road; determining, based on the object detected in the acquired image, that the driving situation of the vehicle corresponds to the vehicle travelling on a second type of road; and determining that the second type of road is not consistent with the first type of road).
Therefore, taking the teachings of Casselgren in combination of Stanley and Kim as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to detect different type of road when the vehicle is moving relative to the ground in order to enable a driver assistance apparatus including a display apparatus for a vehicle with a navigation function that uses information acquired through various sensors of the vehicle to provide navigation information to a driver (paragraph [0005]).
Regarding claim 2, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 1, wherein said at least one radar sensor is disposed at a front portion of the equipped vehicle and senses forward of the equipped vehicle (Casselgren: Fig. 1 sensor 4 disposed in front of a vehicle 1). 
Regarding claim 3, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 2, wherein said control, responsive at least in part to processing at the 
Regarding claim 4, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 1, wherein the received sensed radar data comprises radar data images for at least two consecutive scans by said at least one radar sensor (Casselgren: paragraphs [0048], [0053], [0055]). 
Regarding claim 5, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 4, wherein radar data acquisitions obtained from the at least two consecutive scans comprise two dimensional radar data images (Casselgren: paragraphs [0022], [0024] see image data).
Regarding claim 6, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 4, wherein radar data acquisitions obtained from the at least two consecutive scans comprise three dimensional radar data images (Kim: paragraphs [0127],[0601]).

Regarding claim 7, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 4, wherein each radar data image is time stamped (Casselgren: paragraph [0076] see time stamp vs position data). 
Regarding claim 8, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 7, wherein said control coregisters images from different scans (Casselgren: paragraphs [0074], [0081]). 

Regarding claim 10, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 1, wherein said control, responsive at least in part to processing at the processor of the received sensed radar data and the received vehicle motion estimation, analyzes statistical properties of range-angle cells corresponding to stationary objects (Casselgren: paragraphs [0038], [0041]). 
Regarding claim 11, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 10, wherein said control clusters range-angle cells with similar statistical properties together (Casselgren: paragraphs [0010]. [0038], [0041]). 
Regarding claim 12, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 11, wherein said control segments the different types of surfaces (Casselgren: paragraphs [0009], [0033]; e.g., the road surface 3 can be in the form of asphalt, concrete, gravel, sand, dirt, grass or generally any form of surface which can be used for vehicle traffic). 
Regarding claim 13, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 1, wherein said control, responsive to processing at the processor of the received sensed radar data, detects the presence of one or more objects exterior the equipped vehicle and within the field of sensing of said at least one radar sensor (Casselgren: paragraph [0048] see scan ahead of the vehicle) and (Stanley: paragraph [0010]). 

Regarding claim 15, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 1, wherein said sensing system comprises two or more individual radar sensors, each having multiple transmitting antennas and receiving antennas on an antenna array, and wherein information is shared between the individual radars operating in stereo to determine high definition radar reflection responses for object detection by said sensing system (Casselgren: paragraph [0014]; e.g., vehicles being equipped with sensors and control systems and being configured for navigating such vehicles along a route in an autonomous manner) and (Stanley: Fig. 3 references 208; paragraph [0053]). 
Regarding claim 16, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 1, wherein said sensing system provides an output for at least one driving assist system function selected from the group consisting of (i) automated parking, (ii) blind spot detection, (iii) cross traffic alert, (iv) lane change assist, (v) lane merge assist, (vi) automatic emergency braking, (vii) pedestrian detection, (viii) turn assist, (ix) terrain management, (x) collision mitigation and (xi) intersection collision mitigation (Casselgren: paragraphs [0014] [0079]) and (Stanley: paragraphs [0004], [0027]).
Independent claim 17 is rejected with the same reasons set forth to claims 1 and 16.

Regarding claim 19, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 17, wherein said control segments the different types of surfaces (Casselgren: paragraphs [0009], [0033]; e.g., the road surface 3 can be in the form of asphalt, concrete, gravel, sand, dirt, grass or generally any form of surface which can be used for vehicle traffic).
Independent claim 20 is rejected with the same reasons set forth to claims 1, 8, 9, and 16.
Regarding claim 21, Casselgren in combination with Stanley and Kim discloses the sensing system of claim 20, wherein said control, responsive at least in part to processing at the processor of the received sensed radar data, distinguishes a surface of a road along which the equipped vehicle is traveling from a non-road surface adjacent to the road (Casselgren: paragraphs [0021], [0037]). 
Regarding claim 22, Casselgren in combination with Stanley discloses the sensing system of claim 20, wherein said control, responsive at least in part to processing at the processor of the received sensed radar data and the received vehicle motion estimation, analyzes statistical properties of range-angle cells corresponding to stationary objects (Casselgren: paragraphs [0038], [0041]), and wherein said control clusters range-angle cells with similar statistical . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648